Title: Mercy Otis Warren to Abigail Adams, 8 January 1778
From: Warren, Mercy Otis
To: Adams, Abigail


     
      
       Jan. 8th. 1778
      
     
     Did I think it in my power to afford any Consolation to my Friend I Would Readily undertake the tender task and as she Requests offer many Arguments for her support. But is it Really Necessary to Muster up arguments to prevail with my dear Mrs. Adams to Consent to what she knows is Right, to what she is sensible will Contribute Much to the welfare of the public. No surely she has Already Consented And I hope from the best Motives.
     In your Late hasty scrip You ask 3 questions, Viz. what I think of a Certain appointment, what You ought to do, and what I would do. To the first I answer I think the Appointment most Judicious—and though we want his services hear I think the Stat Holder the best qualifyed of any man on the Continent to Represent the united States of America. By his penetrating Genius he May see through and Defeat the tricks of old statsmen and Courtiers at the same time He Gaurds against the Imbecility and Wickedness of more Modern politicians. To the second I Reply you Must be too sensible of the path that duty points out and the part you ought to act to stand in Need of the premonitions of Friendship. To your 3d question I have too Great a Regard to my own Character to say Frankly No, Yet am too suspicious of my own Heart positively to say Yes. Therefore must Leave it a Little problematical till further Examination and tryal.
     I had some secret hopes that a Certain Embarkation would have been made from Plimouth, but if there is a better place Layed you will with my best Regards bid your Friend Adieu in my Name, and suffer me to accompany your Every Good wish for his safty, success And happy Return.
     I am sorry I Cannot supply you with the Little Articles you wrote for, but I Lend out of my own store 1/2 oz. of different threads just to keep you At Work till Either You or myself Can Get a Larger supply.
     My son has no Cambrick. But there is A Frenchman here with whom I should have traded for you but he Cannot Yet Give me his price, and I dare not purchase at a Venture as he seems fully acquainted with the spirit of the Country, and knows no bounds to his Demands. If you will Limit me I will follow your Directions and purchase whatever You want. He has a Great Variety of those Luxeries we have been Fond off.
     This European Commerce is Attended with some Inconveniences, for though we want their Cloathing, Warlike stores &c. &c., They Throw in upon us such an Innundation of useless Baubles, that the Wealthy may purchase, and the poorer Will, that I fear Their will be Little of that Frugality and Oeconomy so Necessary to support the Increasing public Burdens.
     
     
      12 Jan
     
     Since the Above was wrote I have been trying to trade with Monsieur, but find it will not do for Either of us. I Cannot Get a bit of Cambrick fit for your use under £4 per yd. Threads he has in plenty at 1/ per scain. I therefore send 10 scains of a sort from my Little stock till You Can do better.
     
      With Great sincerity subscribes your Friend,
      Marcia Warren
     
    